Case 1:18-cv-04309-PKC-KHP Document 80 Filed 02/18/20 Page 1 of 1

Ballard Spahr

1675, Broadway, 19th Floor
New ¥ork, NY 16019-5820

TEL 212.223.0200

Bradley R. Gershel

Tel: 646.346.8034

Fax: 212.223.1942
gershelb@ballardspahr.com

FAX 2.32,223.19.42
wens ballardspabr.com

February 18, 2020
Via ECF

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street, Courtroom 11D
New York, NY 10007-1312

Re: SEC v. Villena, et al.
No, 18-cv-04309-PKC

 

Dear Judge Castel:
On behalf of defendant James B. Panther, Jr., I write to respectfully request that the
Court waive his appearance at the pretrial conference, presently scheduled for February 24,

2020 at 12:30 p.m. We have spoken to counsel for the Securities and Exchange Commission
regarding this request, who has no objection.

Thank you for your consideration.

Sincerely,
/s/ BRG

Bradley R. Gershel

 
